Paul Ward, Associate Justice (dissenting). I do not agree with the majority that the injunction remained in force after the effective date of Act 367 of 1957. I do not think that the right to “regulate” as the word is used in Section 1 of Act 367 carries with it the right to prohibit (the opening of grocery stores and other stores on Sunday) as must be applied in Ark. Stats. § 41-3802. My conclusion is therefore that if Little Rock hereafter wants to “regulate” business houses on Sunday, it will be necessary to pass a new ordinance to that effect. Practical considerations lead to this same conclusion. Neither this court nor any other court should be burdened with the task of attempting to reconcile all of the divergent views on this question. Now that the slate has, so to speak, been wiped clean by said Act 367 any new attempts at regulation should, I think, be enacted by the people of the affected municipalities. Harris, C. J., joins in this dissent.